      Case 1: 19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



VIDA LONGEVITY FUND, LP, on behalf of                 Civil Action No. 1:19-cv-06004-ALC-DCF
itself and aU others similarly situated,

                        Plaintiff,                     fffl;OfQ§§DI STIPl'.JLATED
                                                      ·coNFIDENTIALITY AGREEMENT AND
        vs,                                           .PROTECTIVE ORDER

LINCOLN LIFE & ANNUITY COMPANY
OF NEW YORK,

                       Defendant.


DEBRA FREEMAN, United States Magistrate Judge:

               WHEREAS, all the parties to this action (collectively the "Parties" and

individually a "Party") request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds good cause exists for issuance of an appropriately-tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this ORDER - including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order- will adhere to the following terms:

         1.    With resuect to "Discovery Material" (i.e. information of any kind produced or

 disclosed in the course of discovery in this action) that a Party or person has designated as


                                                  L
     Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 2 of 12




"Confidential" pursuant to this Order ("Protected Discovery Material"), no Party or person

subject to this Order may disclose such Protected Discovery Material (including all copies,

excerpts, summaries, or compilations of such materials) to anyone else except as this Order

expressly permits. A Party or person who receives Discovery Material is a "Receiving Party."

        2.     The Party or person producing or disclosing Discovery Material ("Producing

Party") may designate as Confidential such material that it reasonably and in good faith

believes consists of:

                        a.     Previously non-disclosed financial information (including without

                               limitation profitability reports or estimates, percentage fees, design

                               fees, royalty rates, minimum guarantee payments, sales reports,

                               and sale margins);

                        b.     previously non-disclosed material relating to ownership or control

                               of any non-public company;

                        c.     previously non-disclosed business plans, product-development

                               information, or marketing plans;

                        d.     any information of a personal or intimate nature regarding any

                               individual; or

                        e.     any other category of information this Court subsequently affords

                               confidential status.

        3.     With respect to Discovery Material other than deposition transcripts and exhibits,

the Producing Party or its counsel may designate such Discovery Material as Confidential by

stamping or otherwise clearly marking the document as "Confidential" in a manner that will not

interfere with legibility or audibility.




                                                  2
     Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 3 of 12




        4.    A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Protected Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the

reporter will bind the transcript of the designated testimony in a separate volume and mark it as

"Confidential Information Governed by Protective Order;" or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after receipt of the final transcript of the

deposition, of the specific pages and lines of the transcript that are to be designated

Confidential. During the period between the deposition .and 30 days after receipt of the final

transcript, all Parties will treat the entire deposition transcript (including exhibits) as if it had

been designated Confidential. The use of a document at a deposition shall not in any way affect

its designation as Confidential.

        5.    If at any time before the triaJ of this action a Producing Party realizes that it

should have designated as Confidential Protected Discovery Material that it previously

produced without such limitation the Producing Party may so designate such material by

providing prompt notice to all prior recipients in writing, and providing recipients with

replacement documents marked as required by Paragraph 4 of this Order. Thereafter, all Parties

and persons subject to this Order will treat such Discovery Material as Confidential. All earlier

versions of such documents shall be promptly destroyed or returned to the Producing Party.

       6.     Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or ( c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.




                                                3
    Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 4 of 12




       7.        Where a Producing Party has designated Discovery Material as Confidential, the

Receiving Party and other persons subject to this Order may disclose such information only to

the following:

                       a.      the Parties to this action, their insurers, and counsel to their

                               insurers;

                       b.      counsel retained specifically for this action, including any

                              paralegal, clerical, or other assistant that such outside counsel

                               employs and assigns to this matter;

                       c.     outside vendors or service providers (such as copy-service

                              providers and document-management consultants) that counsel

                              hire and assign to this matter;

                       d.     any mediator or arbitrator that the Parties engage in this matter or

                              that this Court appoints, provided such person has first executed a

                              Non-Disclosure Agreement in the form annexed as an Exhibit

                              hereto;

                       e.     as to any document, its author, its addressee, its custodian, and any

                              other person indicated on the face of the document or in metadata

                              as having received a copy;

                       f.     any deponent or trial witness that is employed or retained by the

                              Producing Party;

                       g.     any other witness who counsel for a Party in good faith believes

                              may be called to testify at trial or deposition in this action,




                                                 4
     Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 5 of 12




                              provided such person has first executed a Non-Disclosure

                              Agreement in the form annexed as an Exhibit hereto;

                      h.      any person a Party retains to serve as an Expert, provided such

                              person has first executed a Non-Disclosure Agreement in the form

                              annexed as an Exhibit hereto;

                      1.      stenographers engaged to transcribe depositions the Parties

                              conduct in this action; and

                      J.      this Court, including any appellate court, its support personnel, and

                              court reporters.

       8.     For purposes of this Order, an "Expert" shall be defined as a person with

specialized knowledge or experience in a matter pertinent to the litigation who (1) has been

retained by a Party or its counsel to assist in this action, and (2) at the time of retention, is not

an employee of any party, or a subsidiary, parent, or affiliate of any party, and is not anticipated

to become an employee of any party, or a subsidiary, parent, or affiliate of any party.

       9.     Before disclosing any Protected Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), 7(g), or 7(h) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case~ whichever comes first. For the avoidance of doubt, nothing in Paragraph

7 shall impose any limitation on the ability of a Producing Party to disclose its own Protected

Discovery Material. A Producing Party shall not be required to obtain an executed Non-




                                                 5
      Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 6 of 12




  Disclosure Agreement from its own current or former employees with respect to disclosure of

  its own Protected Discovery Material.

         10.   All Protected Discovery Material filed with the Court, and all portions of

 pleadings, motions or other papers filed with the Court that disclose such Protected Discovery

 Material, shall be filed under seal with the Clerk of the Court. Any party filing a motion or any

 other papers with the Court under seal shall at the same time also publicly file a redacted copy

 of the same, via the Court's Electronic Case Filing system, that redacts only the Protected

 Discovery Material itself, and not text that in no material way reveals the Protected Discovery

 Material.

         11.   Within twenty-one (21) days after the filing of Protected Discovery Material

 under seal, any party may file a motion with the Court seeking the continued sealing of the

 information, or certain parts of the information, originally filed under seal. Notwithstanding the

 preceding sentence, in the event that Protected Discovery Material is filed under seal in

 connection with a memorandum of law in support of a motion or a memorandum of law in

 opposition to a motion, the time period to file a motion seeking continued sealing of the

 information, or certain parts of the information, originally filed under seal shall be extended to

 twenty-one (21) days after the date that any reply brief in further support of the original motion

 is due. The party filing the motion bears the burden of demonstrating that the standards for

 sealing have been met.

         12.   The information shall remain sealed pending ruling by the Court on any timely-

, filed motion. If no party timely files a motion seeking continued protection for the information

 under seal, the party making the filing shall advise the Court that the information can be

 unsealed.




                                                6
     Case 1: 19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 7 of 12




         13.      Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection or request. If the Parties cannot reach agreement

within ten (10) days of the written notice, counsel for all affected Parties will address their

dispute to this Court in accordance with Paragraph 3 of this Court's Policies and Procedures.

Pending the resolution of such motion by the Court and any subsequent appeal therefrom, the

parties agree to treat the information that is the subject of the motion in accordance with the

Producing Party's designation.

        14.       Recipients of Protected Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not

for any business, commercial, or competitive purpose or in any other litigation proceeding;

provided, however, that, notwithstanding anything in here to the contrary, the parties may use

Protected Discovery Material produced in this action in connection with the prosecution and

defense of the Iwanski v..First Penn Pacific Life Insurance Company (E.D. Pa. Civil Action No.

18-1573) and TVPX ARS Inc. v. Lincoln National Life Insurance Company (E.D. Pa. Civil

Action. l 8-cv-02989) actions, subject to the terms of the Protective Order entered in those

cases. No person who examines any information protected by this Protective Order shall

disseminate orally, or by any other means, any protected information other than as permitted by

this Order. Nothing contained in this Order, however, will affect or restrict the rights of any

Party with respect to its own documents or information produced in this action or to documents

publicly filed.

        15.    Nothing m this Order will prevent any Party from producing any Protected

Discovery Material in its possession in response to a lawful subpoena or other compulsory




                                               7
     Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 8 of 12




process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

        16.   Each person who has access to Protected Discovery Material must take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

        17.   If a Producing Party produces Discovery Material which the Producing Party later

claims should have been withheld on grounds of a privilege or other protection, including the

work product doctrine, the disclosure of such Discovery Material, regardless of the

circumstances of the disclosure, will not be deemed to waive the privilege or other protection,

including work product protection, in connection with this litigation, or in any other federal or

state proceeding. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

       18.    A Producing Party claiming that privilege or other protection applies to produced

Discovery Material as described in Paragraph 17 may request the return or destruction of any

such produced Discovery Material by identifying the Discovery Material and stating the basis

for withholding such document from production. The possessing parties shall, within 14 days,

destroy or return to the requesting party the identified Discovery Material and all copies thereof

and shall expunge from any other document or material any information derived solely from the

identified Discovery Material. The Producing Party shall, within 14 days of requesting the

return or destruction of any such produced Discovery Material, provide a privilege log of that

Discovery Material. Any party may thereafter seek a ruling from the Court with respect to the




                                               8
     Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 9 of 12




issue of whether the identified Discovery Material is indeed privileged, whether by way of a

motion to compel, motion for protective order, or otherwise. Such motion must be filed under

seal as set forth in Paragraphs 10 through 12 above. No party may assert as a ground for

challenging privilege the mere fact of the disclosure of Discovery Material identified by a

Producing Party pursuant to this Paragraph.

        19.   Within 60 days of the final disposition of this action-including all appeals-all

recipients of Protected Discovery Material must either return such material-including all

copies thereof-to the Producing Party, or, upon permission of the Producing Party, destroy

such material-including all copies thereof. In either event, by the 60-day deadline, the

Receiving Parties must certify its return or destruction by submitting a written certification to

the Producing Party that affirms it has not retained any copies, abstracts, compilations,

summaries, or other forms of reproducing or capturing any of the Protected Discovery Material.

Such written certification shall specifically state that the Party has returned or destroyed all

personally identifiable information designated as Confidential in this action. Notwithstanding

this provision, the attorneys that the Parties have specifically retained for this action may retain

an archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Protected Discovery

Material. Any such archival copies that contain or constitute Protected Discovery Material

remain subject to this Order.

       20.    Any party for good cause shown may apply to the Court for modification of this

Protective Order.




                                                9
   Case 1: 19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 10 of 12




       21.   Nothing in this Order shall limit a Party's ability to file a motion or joint

stipulation with the Court seeking additional levels of protection (i.e., Highly Confidential -

Attorneys' Eyes Only) for certain categories of documents.

       22.   This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Protected Discovery Material is produced or disclosed.

       23.   This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

       SO STIPULATED AND AGREED.




                                              10
      Case 1: 19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 •Page 11 of 12




AGREED TO BY:

Isl     Alan B. Vickery .                  Isl Seth Ard
Alan B. Vickery                            Steven G. Sklaver (pro hac vice)
Andrew Villacastin                         SUSMAN GODFREY LLP
John F. LaSalle III                        1900 Avenue of the Stars, Suite 1400
BOIES SCHILLER & FLEXNER LLP               Los Angeles, CA 90067-6029
55 Hudson Yards                            Tel: 310-789-3100
New York, NY 10001                         Fax: 310-789-3150
Tel: 212-446-2300 .                        ssklaver@susmangodfrey.com
avickery@bsfllp.com
avillacastin@bsfllp.com                    Seth Ard
jlasalle@bsfllp.com                        Ryan C. Kirkpatrick
                                           Nicholas C. Carullo
Motty Shulman                              SUSMAN GODFREY LLP
BOIES SCHILLER & FLEXNER LLP               1301 Avenue of the Americas, 32nd Floor
333 Main St.                               New York, NY 10019
Armonk, NY 10504                           Tel: 212-336-8330
914-749-8244                               Fax: 212-336-8340
mshulman@bfsllp.com                        sard@susmangodfrey.com
                                           rkirkpatrick@susmangodfrey.com
                                           ncarullo@susmangodfrey.com




                  )-4
Dated: November   JE, 2019




                                      11
     Case 1:19-cv-06004-ALC-DCF Document 24 Filed 11/15/19 Page 12 of 12




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



VIDA LONGEVITY FUND, LP, on behalf of                 Civil Action No. 1:19-cv-06004-ALC-DCF
itself and all others similarly situated,

                       Plaintiff,                 . NON-DISCLOSURE' AGREEMENT
                                                  .




        vs.

LINCOLN LIFE & ANNUITY COMPANY
OF NEW YORK,

                       Defendant.



       I,                                 acknowledge that I have read and understand the

Stipulated Confidentiality Agreement and Protective Order in this action governing the non-

disclosure of Discovery Material that has been designated as Confidential. I agree that I will not

disclose such Confidential Discovery Material to anyone other than for purposes of this litigation

and that at the conclusion of the litigation I will return all discovery information to the Party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.




                                                                     Dated:




                                                12
     Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



VIDA LONGEVITY FUND, LP, on behalf of             Civil Action No. l:19-cv-06004-ALC-DCF
itself and all others similarly situated,

                      Plaintiff,

       vs.

LINCOLN LIFE & ANNUITY COMPANY
OF NEW YORK,

                      Defendant


       AGREEMENT REGARDING PRODUCTION OF DOCUMENTS AND
     ELECTRONICALLY STORED INFORMATION AND JlROPOSEDl ORDER

       The parties hereby stipulate to the following provisions regarding the production of

documents in the above-captioned case. This stipulation is subject to and without waiver of any

objections that the parties may make in response to discovery.

I.     DEFINITIONS

       A.     "Document" shall be interpreted consistently with the Federal Rules of Civil
              Procedure.

       B.     "Electronically stored information" or "ESI," shall be construed consistent
              with the Federal Rules of Civil Procedure and as used herein, means and refers
              to computer-generated information or data of any kind, documents stored in or
              on any storage media located on computers, file servers, disks, tape, or other real
              or virtualized devices or media.

       C.     "Native File(s)" means ESI in the file type for the application in which such
              ESI is normally created, viewed, and/or modified.

       D.     "Metadata" shall have its plain and ordinary meaning and, for purposes of this
              matter, references the data fields outlined in Section II.H below which describe
              the characteristics, origins, and usage of electronic evidence.

       E.     "Load File" means a file or files containing a set of paper-scanned images or
              electronically processed files and indicates where individual pages or files
              belong together as documents, including attachments, and where each document
              begins and ends. A load/unitization file will also contain data relevant to the
      Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 2 of 12




               individual documents, such as agreed-upon metadata, coded data, and OCR or
               extracted text.

        F.     "OCR" means the optical character recognition file, which is created by
               software used in conjunction with a scanner that is capable of reading image-
               based documents and making such documents searchable using appropriate
               software.

        G.     "Extracted text" means the text extracted from a native file and includes all
               header, footer, and document body information.

II.     Production Format

        Except as detailed below, all scanned paper and ESI should be converted/processed to

TIFF files, Bates numbered, and include fully searchable text.

        A.     Global De-Duplication

               The parties shall de-duplicate ESI to avoid substantially duplicative productions.
               The parties will globally de-duplicate as follows:
               1.     Electronic files: Electronic files will be de-duplicated based upon
                      calculated MDS Hash values for binary file content.

               2.     Emails: Emails will be de-duplicated based upon MDS Hash values for
                      the email family, including parent object and attachments. The following
                      fields will be used to create the unique value for each email: To; From;
                      CC; BCC; Subject; Body; and binary stream of all attachments. Emails
                      will be de-duplicated at a family level, including the message and
                      attachment(s).

              3.      Documents will be de-duplicated against the entire population and all
                      custodians of a de-duplicated document will be listed in a "Custodial De-
                      dupe" field.

        B.    Bates Numbering Documents

               1.     All images must be assigned a Bates number that shall always: (1) be
                      unique across the entire document production; (2) maintain a constant
                      length across the entire production; and (3) be sequential within a given
                      document.

              2.      If a Bates number or set of Bates numbers is skipped in a production, and
                      not otherwise identified on a privilege log, the producing Party will
                      disclose the Bates numbers or ranges in a cover letter accompanying the
                      production.




                                               2
    Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 3 of 12




        C.      Images

                1.       Images should be single-page, Group IV TIFF files, scanned at 300 x 300
                         dpi resolution.

                2,.     Bates numbers should be endorsed on the lower right corner of all
                        images.

                3.      The file name for each image should be the Bates number reflected in the
                        lower right corner of each image.

                4.     The number of TIFF files per folder should not exceed 1,000 files.

                5.     PowerPoint: All pages of the file should be scanned in notes view with
                       one slide per page and the corresponding notes below the slide.

                6.     All TIFF images shall display tracked changes, comments, and other rich
                       data as displayed in the document, if the track changes were visible in the
                       last saved version of the document, whenever possible.

               7.      All TIFF-formatted documents will be produced in black and white. The
                       producing party will comply with reasonable requests to produce
                       particularly identified ESI in the original, color image of specific
                       documents (e.g., where the color is relevant to the interpretation of the
                       document), If a dispute arises as to the reasonableness of the request, the
                       parties shall meet and confer in an effort to resolve their differences.

       D.      Text

       Searchable text of the entire document must be provided for every record, at the

document level. Extracted text must be provided for all documents that originated in electronic

format, and electronic text must be extracted directly from the native electronic file unless it is a

redacted document, an image file, or a hard copy document. In these instances, a text file shall

be created using OCR and shall be produced in lieu of extracted text. The text file name shall be

the same as the Beginning Bates number the document. File names shall not have any

embedded spaces.




                                                 3
      Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Pag~ 4 of 12




          E.       Paper Documents

                   1.       Paper documents, including spreadsheets maintained in paper form1,
                            shall be produced as TIFF images (consistent with the specifications in
                            Section 11.C.) The production will include the appropriate load file which
                            will, at a minimum, contain the following fields (described in detail in
                            Section II.H.7.):

                            i)       Beginning Bates Number (BEGDOC)

                            ii)      Ending Bates Number (ENDDOC)

                            iii)     Beginning Attachment Bates Number (BEGATTACH)

                            iv)      Ending Attachment Bates Number (ENDATTACH)

                            v)       Custodian

                            vi)      Confidentiality

                            vii)     Page Counts (PAGECOUNT)

                            viii)    Text Path (TEXTLINK)

                  2.       In scanning paper documents, distinct documents shall not be merged
                           into a single record, and single documents shall not be split into multiple
                           records (i.e., paper documents should be logically unitized) unless linked
                           as a document family.

         F.       Production and Use of Native Files

                  1.       The full path of the native file, as it exists in the production, must be
                           provided in the .DAT file for the NATIVELINK field.

                  2.       The number of native files per folder should not exceed 1,000 files.

                  3.       For files not also imaged to TIFF format, a placeholder image that
                           identifies the Bates number and confidentiality designation associated
                           with the native document must be provided in lieu of a TIFF image. The
                           file name of the native file produced shall be the Bates number of the
                           corresponding TIFF slip sheet. Produce the following documents in
                           native format with an image placeholder unless redactions are required:

                           i)       Microsoft Excel documents (with all data unhidden) including
                                    CSV files that are not easily converted to TIFF images; and

                           ii)      Multimedia files (audio, visual, etc.)

1 If spreadsheets are maintained in native form, the producing party may not intentionaJly produce them in paper

form only. This does not, however, impose a duty on the producing party to search for duplicate electronic versions
of spreadsheets identified in paper form.
                                                        4
    Case 1:19-cv-06004:.ALC-DCF Document 24-1 Filed 11/15/19 Page 5 of 12




               4.     To the extent a native file produced cannot be rendered or viewed
                      without the use of proprietary third-party software, the parties shall meet
                      and confer to discuss options.

       G.      Image Load File

       The image key within each production load file shall be named the same as the Bates

number of the page. The image cross-reference file is needed to link the images to the database.

It is a comma-delimited file consisting of seven fields per line. There must be a line in the

cross-reference file for every image in the database. The name of the image load file shall

mirror the name of the delivery volume and should have an .opt extension (e.g., ABC00l .opt).

The volume names shall be consecutive (e.g., ABC00l, ABC002, et. seq.).

    The format is as follows:

    ImageID, VolumeLabel,ImageFilePath, DocumentBreak, FolderBreak, BoxBreak,Page Count

    Image!D: The unique designation that Concordance® and Concordance Image® use to
    identify an image.

    Note: This imageID key must be a unique and fixed length number. This number will be
    used in the .DAT file as the ImageID field that links the database to the images. The format
    of this image key must be consistent across all productions. The format should be a 7-digit
    number to allow for the possible increase in the size of a production. The image!D should
    correspond exactly to the Begin Bates number in the document, including both the Bates
    prefix and the fixed length number (e.g. ABC000000J).

    VolumeLabel: Optional

    ImageFilePath: The full path to the image file.

    DocumentBreak: The letter "Y" denotes the first page of a document. If this field is blank,
    then the page is not the first page of a document.

    FolderBreak: Leave empty

    BoxBreak: Leave empty

    Page Count: Optional




                                               5
Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 6 of 12




  H.    Metadata

        1.   The metadata load file shall use the following standard Concordance
             delimiters:

              i)     Comma: 1 (Character 20)

             ii)     Quote: ):> (Character 254)

             iii)    Newline;® (Character 174)

             iv)     Multi-line: ; (Character 59)

        2.   All date fields shall be produced in "mm/dd/yyyy."

        3.   A carriage-return line-feed shall be used to indicate the start of the next
             record.

        4.   Load files shall not span across media (e.g., CDs, DVDs, Hard Drives,
             etc.) - i.e., a separate volume shall be created for each piece of media
             delivered.

        5,   The name of the metadata load file shall mirror the name of the delivery
             volume, and shall have a .dat extension (i.e., ABC00l.dat).

        6.   The volume names shall be consecutive for each produced source. (i.e.,
             ABC00l, ABC002, et. seq.)

        7.   The first record shall contain the field names in order of the data set forth
             in the chart below. The text and metadata of email and the attachments,
             and native file document collections should be extracted and provided in
             a .DAT file using the field definition and formatting described below.




                                       6
 Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 7 of 12




BEGDOC              EDC00000Ol     Begin Bates                     All
                                   number (production
ENDDOC              EDC000000l     End Bates number                All
                                   (production number)

                                    **The PRODENDBATES
                                   field should be populated for
                                   sin le a e
BEGATTACH           EDC000O0Ol     Begin Bates number of           All
                                   family unit (i.e., Bates
                                   number of the first a e of
ENDATTACH           EDC0000015     Last Bates number of family     All
                                   range (i.e., Bates number of
                                   the last a e of the last
CUSTODIAN           Smith, John    Individual from whom            All
                                   the document originated
ALL CUSTODIANS     Smith, John;    All individuals who have        Email and
                   Thomas, Sue     the document                    Electronic
                                                                   documents
                                                                    "E-docs")
PAGECOUNT                          Total number of pages in        All
                                   the document

PARENTID           EDC0000OOl      Begin Bates number of           All
                                   a parent document

ATTACHIDS          EDC00000 15;    Begin Bates number of each      All
                   EDC0000016      child attachment separated
                                   by";"
FROM               John Smith      Author of the e-mail message    Email



TO                  Coffman,       Main recipient(s) of thee-      Email
                    Janice; LeeW   mail message
                    [mailto:LeeW   **semi-colon should be
                         SN.com    used to se arate multi le
cc                  Frank          Recipient( s) of the "Carbon    Email
                    Thompson       Copies" of the e-mail
                    [mailto:
                    frank_Thomps
                  . on ,cdt.com


                                   7
    Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 8 of 12




rtFieia• Na.pie~                        ,,Des~rjptio!!;, ':d!
? ~,~f : : ?:,:, ; '.                   L:p, ,,\   "t::t ':'/7,:,, ·
BCC                     John Cain
                                                   ;i~}1Jl~·."
                                        Recipient(s) of "Blind         Email
                                        Carbon Copies"
                                        **semi-colon should be
                                        used to se arate multiple
DOCUMENT SUBJECT        Board Meeting   Subject field extracted from   Email and E-
                        Minutes         the metadata of the native     docs
, EMAIL SUBJECT         Board Meeting   Subject field extracted        Email
                        Minutes         from the metadata of an
. DOCUMENT TITLE        Board Meeting   The title of a document        E-docs
                        Minutes
DOCUMENT AUTHOR         John Smith      Creator of the document        E-docs

CREATED DATE            10/10/2010      Date the file was created      E-docs

CREATED TIME2           7:00 PM         Time file was created          E-docs

FAMILY DATE             10/10/2010      Families: Date of the          Email andE-
                                        parent document                docs
                                        Single/Loose Files: Date of
                                        the Document
                                        *Email = Sent Date
                                        *Electronic Loose File=
                                        Last Mod Date
FAMILY TIME             7:00 PM         Families: Time of the          Email and E-
                                        Parent document                docs
                                        Single/Loose Files: Time
                                        of the Document
                                        *Email = Sent Time
                                        *Electronic Loose File =
                                        Last Mod Time
LAST MODIFIED           10/12/2010      Date the document was          E-docs
DATE                                    last modified
LAST MODIFIED                           Time document was              E-docs
TIME                    7:00 PM         last modified
EMAIL SENT DATE         10/12/2010      Date the email was sent        Email



EMAIL SENT TIME         7:00 PM         Time email was sent            Email




                                         8
                                         '
 Case 1:19-cv-06004-ALC-DCF Docurfleht 24-1 Filed 11/15/19 Page 9 of 12




FILE SIZE           5,952,000

PATH                J:\Shared\Smit     Original Path to the document.
                    hJ\October         Includes Folder information fo
                    Agenda.doc         Emails, Windows Directory
                                       structure for loose files
FILE EXTEN          MSG                The file type extension        Email and E-
                                                                      docs
FILE TYPE           email              File Type: email, image,       All
                                       spreadsheet, presentation,
MDS HASH            A558c8b82958       Unique identifier of the file  All
                    54 fa69a2ad9a 7
                    cc75ab7

FILENAME            OctoberAgend       Original name of the file       E-docs ·
                    a.doc              or subject of email
TEXTLINK            .\ABC-             Contains Path to .TXT files     All
                    002\TEX1\TE
                    XT00l\EDC-
                    0000001.txt
NATIVELINK          .\ABC-             Contains path to native files   Email and E-
                    001 \NATIVES                                       docs
                    \NATIVES00 1
                    \EDC-
                    0000001...:.Conf
                    idential.xls
CONFIDENTIALITY     Confidential       Indicates if the document has   All
                                       been designated as
                                       "Confidential" pursuant to
                                       any applicable Protective
                                       Order. A blank indicates
                                       those documents that are not
                                       so desi nated.
REDACTION           Redacted           Indicates if the document has · All
                                       been redacted prior to
                                       production. A blank indicates
                                       that the document contains no
                                       redactions.




                                       9
       Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 10 of 12




                 8.     Electronic file collection will be "De-NISTed," removing commercially
                        available operating system and application files contained on the current
                        NIST file list. Identification of NIST list matches will be through NIDS
                        Hash values.

         I.     Databases: To the extent a response to discovery requires production of
                information contained in databases, the parties will meet and confer to discuss an
                appropriate production protocol for information from such databases.

         J.     Embedded Objects: Embedded files in Microsoft Office and .RTF files will be
                extracted as separate files and produced as attachments to the file in which they
                were embedded.

         K.     Compressed files: Compression file types (i.e., .CAB, .GZ, .TAR., .Z, .ZIP) shall
                be decompressed in an iterative manner to ensure that a zip within a zip is
                decompressed into the lowest possible compression resulting in individual folders
                and/or files.

         L.     Replacement files: Any documents that are replaced in later productions shall be
                identified in a letter accompanying the production clearly designating such
                documents as replacements.

         M.     Time Zone: The preferred time zone of processing ESI is EST. Care should be
                taken, however, that any alteration of time zone during processing does not
                interfere with or alter original metadata of that ESL The producing party shall
                consistently produce all ESI processed using the same time zone.

III.     ELECTRONIC COLLECTION METHODS

         The parties need not employ forensic data collection or tracking methods and

technologies, but instead may make electronic copies for collection and processing purposes

using widely-accepted best practices or methods described in manufacturers' and/or

programmers' instructions, help menus, websites, and the like (e.g., .pst's, .zip's, etc.).

         The parties shall utilize collection methodologies that avoid overwriting or altering pre-

existing metadata such as file creation date or last modified date.

IV.      OTHER PRESERVATION OBLIGATIONS NOT AFFECTED

         Nothing in this Order shall affect any other obligations of the parties to preserve

documents or information for other purposes, such as pursuant to court order, administrative


                                                  10
     Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 11 of 12




order, statute, regulation, or in response to other pending or anticipated litigation. In addition,

nothing in this Order shall eliminate or alter any party's obligation to retain native format copies,

including associated metadata, of all documents produced in this litigation, together with the

original hard copy documents for all paper discovery produced in this litigation.

V.     NO WAIVER OF RIGHT TO MODIFY

       This Order may be revised or amended by the Court, and each party reserves the right to

request the Court modify this Order.

               SO STIPULATED AND AGREED.




                                                 11
      Case 1:19-cv-06004-ALC-DCF Document 24-1 Filed 11/15/19 Page 12 of 12




AGREED TOBY::

ls/     Alan B. Vickerv                      Isl     §ethArd
Alan B. Vickery                              Steven G. Sklaver (pro hac vice)
Andrew Villacastin                           SUSMAN GODFREY LLP
John F. LaSalle III                          1900 Avenue of the Stars, Suite 1400
BOIES SCHILLER & FLEXNER LLP                 Los Angeles, CA 90067-6029
55 Hudson Yards                              Tel: 310-789-3100
New York, NY 10001                           Fax: 310-789-3150
Tel: 212-446-2300                            ssklaver@susmangodfrey.com
avickery@bsfllp.com
avi Ilacastin@bsfllp.com                     Seth Ard
j lasalle@bsfllp.com                         Ryan C. Kirkpatrick
                                             Nicholas C. Carullo
Matty Shulman                                SUSMAN GODFREY LLP
BOIES SCHILLER & FLEXNER LLP                 1301 Avenue of the Americas, 32nd Floor
333 Main St.                                 New York, NY 10019
Armonk, NY 10504                             Tel: 212-336-8330
914-749-8244                                 Fax:212-336-8340
mshulman@bfsllp.com                          sard@susmangodfrey.com
                                             rkirkpatrick@susmangodfrey.com
Attorneys for Defendant                      ncarullo@susmangodfrey.com

                                             Attorneys for Plaintiff



So ordered:
              ------------
              Hon. Debra Freeman, U.S.M.J.

Dated: November 15, 2019




                                        12
